Citation Nr: 1707214	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities, effective prior to August 31, 2015.

3.  Entitlement to a compensable rating for residuals of right mastoidectomy (manifested by benign neoplasm of the right ear and/ or vertigo).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1960 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2010, the RO granted service connection for right ear hearing loss, assigning a 0 percent rating, effective December 18, 2009; and denied entitlement to a 10 percent rating for multiple, noncompensable service-connected disabilities.  The RO denied service connection for benign neoplasms of the ear in a December 2013 rating decision.  The Board has recharacterized the benign neoplasms of the ear claim as a claim for a compensable rating for residuals of mastoidectomy of the right ear, as the Veteran is essentially claiming scar tissue and balance problems (i.e. vertigo) based on the mastoidectomy in the right ear that was performed in service, and for which he has been service-connected with a 0 percent rating since 1985.

In a December 2015 rating decision, the RO also denied service connection for right tympanomastoidectomy of the right ear (claimed as balance issues and vertigo); and granted service connection for tinnitus assigning a 10 percent rating, effective August 31, 2015.  The first issue involving balance issues and vertigo is duplicative of impairment considered as part of the increased rating claim for residuals of right ear mastoidectomy, noted above.  Thus, the claim for balance problems is considered as part of the Veteran's increased rating claim for residuals of mastoidectomy, which is on appeal.  The December 2015 rating decision also is relevant to the issue of entitlement to a 10 percent rating for multiple noncompensable ratings, as the effective date of August 31, 2015, is the date on which the Veteran is no longer entitled to a 10 percent rating based on multiple noncompensable disabilities, as a rating under 38 C.F.R. § 3.324 is not to be in combination with any other rating.  

In September 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

Nonetheless, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO originally granted service connection for residuals of a right mastoidectomy in 1985 assigning a 0 percent rating.  Presently the Veteran's residuals of right mastoidectomy are rated as 0 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6209 for benign neoplasms of the ear (other than skin only), which is rated based on impairment of function.  

The Veteran presently asserts that he has scar tissue in the right ear and dizziness/ vertigo, as a result of the right ear mastoidectomy.  See, e.g., January 2013 VA-Form 9; December 2015 claim.  As noted in the introduction, the RO characterized the Veteran's claim as a service connection claim for benign neoplasms of the right ear and denied the claim in December 2013 determining that the Veteran did not have scar tissue and thus was not entitled to a rating for benign neoplasms under the scar code, Diagnostic Code 7819.  The RO also separately denied a service connection claim for vertigo in December 2015.  However, the Veteran is apparently seeking an increased rating of his already service-connected residuals of right mastoidectomy, based on scar tissue and dizziness, which is already being rated under the diagnostic code for benign neoplasms of the ear under Diagnostic Code 6209.  That diagnostic code specifically states that he is entitled to be rated based on impairment of function of the right ear, whether it be dizziness or scar tissue, or any other impairment.  

A VA examination in 1985 noted a healed mastoid with possible small perforation in the right tympanic membrane.  A March 2010 VA examination report notes that the Veteran's right tympanic membrane appeared to be intact but was abnormal in appearance.  
	
A November 2015 VA examination report notes that the Veteran had a healed tympanic membrane perforation on the right side and that the tympanic membrane was cloudy and thickened with noted area of healed perforation.  The external ear on the right looked normal with a well-healed faint scar status post mastoidectomy that was well-healed, non-tender, and with no functional impairment.  The Veteran also described balance issues that would come and go, and a light-headed sensation.  The examiner determined that there was no objective evidence of the Veteran's claimed balance issues.  The examiner commented that at no time during the examination did the Veteran complain of a spinning sensation, which was associated with vertigo.  He complained of brief moments of lightheadedness but the examiner noted that this could be caused by many things, such as orthostatic hypotension.

Notwithstanding these findings regarding the Veteran's complaints of dizziness, the record shows that the Veteran does have a diagnosis of vertigo in January 2013 during a VA primary care visit.  He also was prescribed Meclizine.  In addition, the evidence shows that contrary to the VA examiner's discussion of other possible causes of light-headedness being hypotension, the record shows that the Veteran actually has hypertension (i.e., high blood pressure, rather than low blood pressure).  Finally, while the examiner in November 2015 noted that it had been 42 years post service that the Veteran had complaints of vertigo, the Veteran mentioned on a July 2016 statement that his vertigo and balance issue had been ongoing since his right ear mastoidectomy in service.

As the examiner in November 2015 did not appear to consider all pertinent evidence of record, the medical opinion is inadequate, and another medical examination is warranted to address any residual functional impairment as a result of the Veteran's mastoidectomy in the right ear.

The right ear hearing loss claim should also be remanded as well, as any potential medical evidence pertaining to the right ear mastoidectomy could be relevant to the right ear hearing loss disability.  Given that the claim must go back for these reasons, an audio examination also should be provided to ensure that VA has the most recent representation of the Veteran's right ear hearing acuity.

The issue of entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities, effective prior to August 31, 2015, is inextricably intertwined with the issue of entitlement to a compensable rating for residuals of right mastoidectomy and right ear hearing loss and is deferred pending resolution of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his right ear residuals of mastoidectomy and hearing loss.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his residuals of right ear mastoidectomy and hearing loss from November 2013 to present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA ear, nose, and throat evaluation to determine the current severity of his residuals of right ear mastoidectomy.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected residuals of right mastoidectomy, including whether the Veteran's diagnosed vertigo is at least as likely as not (i.e., 50 percent or greater probability) a manifestation of his residuals of right mastoidectomy.  The examiner should consider that the Veteran was diagnosed with vertigo in January 2013 during a VA primary care visit and was prescribed Meclizine; and that the Veteran asserts that his vertigo and balance issues have been ongoing since his right ear mastoidectomy in service.

An audio examination also should be provided to determine the present severity of his service-connected right ear hearing loss.
 
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the right ear hearing loss.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




